Citation Nr: 1434500	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-38 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a seizure disability, to include symptoms of sleep disturbance, confusion, and feeling disconnected.

2.  Entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

4.  Entitlement to total rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) from November 2007 and November 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  On March 27, 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to service connection for a seizure disability, to include symptoms of sleep disturbance, confusion, and feeling disconnected.

2.  On March 27, 2014, prior to the promulgation of a decision in the appeal, the appellant notified the Board that he wished to withdraw his appeal on the issue of entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with reduced reliability and productivity. 

4.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for a seizure disability, to include symptoms of sleep disturbance, confusion, and feeling disconnected have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

4.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. 
§§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 

At the March 2014 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeals for entitlement to service connection for a seizure disability, to include symptoms of sleep disturbance, confusion, and feeling disconnected, and entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling. (See Board hearing transcript page 2.)  Thus, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review them.  

Adjudicated Claims

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2006.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, Social Security Administration (SSA) records, and the statements of the Veteran and his spouse in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

At the March 2014 Board hearing, the Veteran's representative stated that the Veteran had been receiving treatment for his PTSD from a private doctor and that he would be submitting evidence of such.  However, the Veteran testified that he does not go to VA treatment for his service-connected disabilities, and that he had not seen a psychiatrist, either VA or private, in five years or longer.  (See Board hearing transcript, page 24.).  He also stated that he is not taking medication or attending therapy for his PTSD.  Nevertheless, the record was held open for 60 days to allow the Veteran to submit evidence from providers; however, he failed to do so.  In addition, he did not provide VA with authorization to obtain pertinent records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the foregoing, VA does not have a further duty to assist the Veteran in obtaining records. 
 
VA examinations were obtained in 2007, 2009, 2010, and 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue, and for determining if the Veteran is entitled to TDIU. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

VA regulations provide that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
PTSD

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling.  A 70 percent or higher rating is warranted where the Veteran has occupational and social impairment, with deficiencies in most areas.  As noted above, examples of such deficiencies would include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

The Board has considered the examples in the rating criteria for a 70 percent evaluation.  The evidence is against a finding that the Veteran has speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of violence; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  In addition, the evidence does not support a finding that the Veteran has other symptoms which cause occupational and social impairment with deficiencies in most areas.  The evidence, as discussed below, reflects that the Veteran's PTSD warrants no higher than a 50 percent rating. 

A January 2006 private clinical opinion reflects that the Veteran reported numerous symptoms, to include anger and irritability.  He reported that he had previously had a situation in which he had to be escorted out of college classes due to his anger.  However, the evidence does not reflect that he was violent.  Moreover, the records reflect that this occurred years earlier, in approximately 2003, prior to the rating period on appeal.  The Veteran also reported that at work, he had had intermittent episodes of anger/temper; however, this was several years earlier and not during the rating period on appeal. 

An August 2007 VA examination report reflects that the Veteran's chief complaint on the day of the examination was his anger.  He demonstrated intellectual irritability at the examination (i.e. anger about things of which he does not have control.)  The Veteran described himself as getting volatile; however, it was noted that his temper manifests itself verbally.  Thus, the evidence is against a finding that he has impaired impulse control with periods of violence.   

The 2007 VA examination report reflects that the Veteran reported that since his retirement (several years earlier), he mostly manages his temper/anger by keeping it inside.  The Veteran also reported that while his anger and irritability had impacted negatively on his relationship with his previous wives, his current marriage was "okay" and a positive relationship.

An example of the Veteran's anger is found in a July 2009 VA record.  A July 2009 VA neurology consult note reflects that the Veteran was convinced that a generic medication issued by VA was the reason that he had suffered a seizure.  When the examiner mentioned to the Veteran that the generic medication should be equally effective and that the Veteran's prior breakthrough seizure may have happened on the brand-name medication anyway, the Veteran yelled at the examiner, informed the examiner that he could not tell him that the generic is not the reason for his seizures, grabbed his paperwork, and walked out the clinic.  While this does reflect that the Veteran had anger and/or impaired impulse control, he did not become violent, or verbally threaten the clinician, and he actually left the area rather than engage in further discord.  This is indicative that the Veteran is able to maintain control of his anger to an extent that he is not a threat to others.  It also supports a finding that the Veteran exhibits his anger verbally at most, rather than physically.  An addendum to the VA record reflects that the Veteran apologized to the clinician about his attitude and behavior in the clinic; such is indicative that the Veteran understood possible ramifications of his actions and felt the need to apologize.

In a 2009 statement, the Veteran's spouse stated that the Veteran can go into a rage of anger for unwarranted reasons.  She did not state that the Veteran had ever been physically abusive or violent.  In addition, a November 2009 VA examination report reflects that the Veteran reported that he managed his anger, temper, and irritability by avoidance behavior.   

A November 2012 VA examination report reflects that the Veteran did not have periods of, or acts of, violence.  

The Veteran testified at the 2014 Board hearing that he has problems with outbursts of anger at times at people with whom he does not always get along.  He stated that if he does not walk away, he "really can get into their face."  However, he did not report, and the evidence does not reflect, that he had become violent with anyone during the rating period on appeal.  He specifically testified that he was able to maintain control of his attitude if someone cuts him off in traffic, although he likes to call the other driver a name.  He denied homicidal tendencies.  (See Board hearing transcript, pages 5, 6, and 10.)  While he stated that his anger is "very violent", he elaborated that it was not physically violent. (See Board hearing transcript, page 14.)

In sum, the evidence reflects that the Veteran is able to manage his anger and/or impaired impulse by avoidance, and/or by sometimes verbal outbursts, and does not have acts of violence.  

The evidence is also against a finding that the Veteran has had suicidal ideation.  The January 2006 private report reflects that suicidal ideation was absent.  Although the 2007 VA examination report reflects that the Veteran stated that dying would not bother him, he did not indicate any intention for self harm.  The evidence does not reflect that he has had chronic suicide ideation, or that he has planned or acted on suicidal thoughts.  (See also November 2009 and November 2012 VA examination reports which note no suicidal ideation and/or attempts.)

The evidence is against a finding that the Veteran has spatial disorientation, obsessional rituals which interfere with routine activities, and/or speech which is intermittently illogical, obscure, or irrelevant.  (See August 2007, November 2009 and November 2012 VA examination reports, and June 2007 private neurology record.)  The January 2006 private examination report reflects there was some abnormal speech with a mild decrease in productivity; however, the Veteran's communication was still within normal limits.

The Veteran testified that he does not have panic attacks and the clinical records do not support panic attacks.  He testified that if he gets nervous somewhere, he will leave rather than engage.  (See Board hearing transcript, page 17.)  With regard to depression and/or other mood disturbances, the Veteran testified that there are times when his mood is so bad that he does not want to do anything; however, he stated that this was due to pain from his nonservice-connected spine disability.  He also stated that his service-connected peripheral neuropathy causes pain wherein he has to sit down and put his feet up. (See Board hearing transcript, page 8.)  The evidence does not support a finding that the Veteran's PTSD causes near continuous depression or mood disturbances so severe as to affect his ability to function independently, appropriately and effectively. (See private and VA examination reports.)

The evidence is against a finding that the Veteran's PTSD causes him to neglect his personal appearance and hygiene.  The January 2006 private report reflects that appearance and hygiene were appropriate.  The August 2007 VA examination report reflects his appearance was neat and clean.  The November 2009 VA examination report reflects that the Veteran manages his own personal hygiene. The November 2012 VA examination report is negative for any finding that the Veteran neglects his personal hygiene.

With regard to difficulty adapting to stressful circumstances, the 2012 examiner noted that the Veteran would have difficulty in adapting to stressful circumstances, but also noted that such would only cause an occasional decrease in work efficiently and intermittent periods of inability to perform occupational tasks.  The Board notes that the Veteran has not been employed during the rating period on appeal.  Thus, there is no objective evidence of record that he has actually had difficulty in adapting to stressful work or work like setting.  Nonetheless, his overall symptomology does not reflect that an evaluation in excess of 50 percent is warranted.  Notably, the examiner assigned the Veteran a GAF score of 51, which is not indicative of symptoms so severe as to warrant a rating in excess of 50 percent.  A GAF score of 51 to 60 indicates the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning.

With regard to relationships, the Veteran has been married to his current spouse for 22 years.  He has described the marriage as "okay", in a positive manner, or as satisfactory.  In a statement dated in January 2008, and received by VA in November 2008, the Veteran stated that he felt a higher evaluation is warranted for his PTSD and noted, in part, that he has "stress in his relationship".  The fact that the Veteran, who has had three previous wives, has been able to remain married to his current spouse for more than 20 years contradicts a finding that he is unable to maintain an effective relationship.  Moreover, despite his snoring and reported "weird" behavior (as discussed in further detail below), the Veteran and his spouse continue to share a bed.  The Board acknowledges the 2009 statement of his spouse that the Veteran will not have physical intimacy with her; however, the Board notes that the Veteran has been diagnosed with erectile dysfunction as secondary to his diabetes.  (He is service-connected for erectile dysfunction associated with diabetes, effective from 2002.)  A December 2000 private record reflects that the Veteran reported that his sex drive is zero because he is impotent from diabetes.  The Veteran has also reported that his sex drive decreased when his mother-in-law moved in with him and she required a lot of time and care.  While "physical intimacy" may mean physical contact other than intercourse, the Board notes that despite reports of stress and any lack of physical contact, the Veteran and his spouse continues to remain married, share a bed, and socialize.  Thus, the Veteran has been able to maintain an effective relationship.  The Board acknowledges the Veteran's statements as to "marital problems", however, he did not elaborate.  

The January 2006 private examination report reflects the opinion of the examiner that the Veteran was unable to establish and maintain effective social relationships; however, the same examiner also stated that the Veteran had only a moderate difficulty in social settings, and the examiner did not discuss the longevity of his current marriage.  The Board finds that the report is not sufficient, especially when taken with the record as a whole, to warrant a higher rating.

The Veteran also has three siblings with whom he maintains some contact, although it is limited (See November 2012 VA examination report).  In addition, the Veteran testified that he has "enough friends" and speaks to his neighbors.  (See Board hearing transcript, page 18.)  Again, such evidence contradicts a finding that he is unable to maintain a relationship.

The January 2006 private report reflects that the Veteran's memory was impaired to a moderate degree with a problem of retaining highly learned material, and forgetting to complete tasks.  His immediate memory was 3/3, but was 0/3 after five minutes.  The examiner noted that the Veteran takes Topamax for his nonservice-connected seizure disorder and that this may be associated with his memory/cognitive deficiencies.  She also noted that it is possible that a brain-based disorder in addition to the PTSD has led to memory and concentration problems, e.g. memory deficits following seizures, or a dementing process.  

Upon examination in August 2007, the Veteran's immediate, recent, and remote memories were found to be good.  In a statement dated in January 2008, the Veteran stated that he has memory loss.  However, upon examination in November 2009, his immediate and recent memory was noted to be good.  In a March 2011 statement, the Veteran stated that his hippocampus surgery for a nonservice-connected disability impaired his memory greatly.  The Veteran testified at the Board hearing that his memory is "terrible".  He testified that forgets his address, but can find his home, the mall, and the hospital because he has been there many times and getting there it is an "automatic thing."  He reported that he needs to take a shopping list when he goes shopping.  He reported that he sometimes struggles with the names of relatives, and that he forgets birthdays, anniversaries, and appointments. (See Board hearing transcript, pages 6, 7, 9, and 12.)  

The evidence does not reflect that the Veteran has a "terrible memory" due to his PTSD.  The VA examinations are against such a finding.  In addition, the Veteran has previously stated that he has poor memory due to seizures and/or surgery for the seizures.  Even if the Veteran has memory problems due to PTSD, such a finding does not equate with a 70 percent rating.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) is adequately compensated in a 50 percent rating.  Mild memory loss (such as forgetting names, directions, recent events) is adequately compensated in a 30 percent rating.  See VA's Schedule Rating Formula for Mental Disorders.  Although he has stated that he has memory loss, the Veteran has been able to remember the name of his wife, that he was given a generic prescription instead of brand name, that he does not have children, that he has been married four times, that he was formerly employed in the grocery industry for three decades, that he was in receipt of SSA benefits, the name of his primary care physician, and the name of his medication for diabetes (See VA clinical records and Board hearing transcript).

The Veteran also testified that he does not like going out when his wife does, does not go shopping with his wife very often, does not go shopping for the grandchildren except a few times, such as around Christmas, and does not like going grocery shopping, although he will do it without his wife.  (He testified that he needs to call his spouse if he does not take a list.)  He testified that he would rather not go out, and spends his days watching television and working in the yard.  In a 2009 statement, the Veteran's spouse stated that the Veteran rarely leaves the house, watches television almost all day, and sleeps a lot.  She noted that he watches the news, programs about other countries, or war movies.  The statement that he watches war movies would seemingly contradict any finding that he tries to avoid reminders of Vietnam.  

The Veteran's limited activities outside the home do not indicate that he has occupational and social impairment with deficiencies in most areas.  The Board notes that a December 2000 private record reflects that the Veteran stated that with regard to activities, he reported that he is limited in his activities because of bone spurs in the neck.  The Veteran stated that as far as golf, he is limited due to pain and a loss of interest.  

A February 2006 VA physical therapy record does not reflect that the Veteran stopped playing golf due to his PTSD, but that he stopped because of nonservice-connected shoulder pain.  

The January 2006 private record reflects that since the Veteran developed his mental condition, there have been major changes in his daily activities, such as not being able to pursue hobbies like painting as he cannot concentrate well enough to do so.  However, a 2002 SSA record reflects that the Veteran did not begin the hobby of painting until approximately 2000 and that he stopped by June 2002 due to frustration, a lack of energy, and fatigue.  (See 2002 SSA transcript pages 47-49.)  Notably, the 2006 private examiner noted that the Veteran's seizure disorder and treatment of Topamax resulting in intermittent fatigue.

The Veteran has reported that he engages in stock day trading.  The act of day trading generally involves knowledge of stocks, finances, and computer use and/or communication with others.  The fact that the Veteran can engage in day trading is against a finding that the Veteran's PTSD symptoms cause occupational and social impairment, with deficiencies in most areas.  The fact that the Veteran is able to shop and run errands, with and without his spouse, is indicative that his PTSD symptoms are not so severe as to cause him to totally avoid the public, even if he avoids groups.  Moreover, when describing his symptoms, he stated that groups make him only "a little bit" nervous.  (See Board hearing transcript, pages 16 and 17.)

The Board also acknowledges the statements with regard to sleep disturbances.  The Veteran testified that sometimes he has nightmares of Vietnam; however, they have been noted to not occur nightly.  The August 2007 VA examination report reflects that the Veteran described his sleep as restless, consisting of approximately four to five hours at night.  He reported nightmares from time to time on a weekly or sometimes only on a monthly basis.  The November 2009 VA examination reflects that the Veteran reported that he continues to get 4 to 5 hours of sleep a night and then he thrashes around a lot.  He stated that he does not really recall nightmares.  

The November 2012 VA examination report reflects that the Veteran reported difficulty falling or staying asleep.  The Veteran testified that he and his wife sleep in the same bed but that she has a problem with him because he suffers from sleep apnea and he does "weird things in his sleep."  He did not elaborate on what constitutes a "weird thing" but noted that he cannot sleep with a CPAP (continuous positive airway pressure therapy) machine.  In addition, he did not state that his sleep pattern had caused a significant detrimental effect on his marriage.  (See Board hearing transcript, pages 13 and 14.)  The evidence does not support a finding that the Veteran's reported sleep disturbances (e.g. sleeping only four to five hours at night, daytime naps, frightening sounds in his sleep, thrashing around, nightmares, etc.) cause occupational and social impairment, with deficiencies in most areas.  In this regard, the Board also notes that chronic sleep impairment is an example of a symptom which may cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and is adequately represented in a 30 percent rating.  Despite sleep disturbances or chronic sleep impairment, the Veteran is still able to share meal preparation, chores, and errands with his wife, and get his mother-in-law up in the mornings.  (See 2007 private and VA examination reports.)

The Veteran has also stated that he will "cringe" with some reminders of service, such as when a helicopter flies overhead, when he smells diesel fuel, or when he visits a VA hospital and sees the wounded.  (See 2006 private record and 2014 Board hearing transcript, pages 13 and 15.)  However, he did not testify that this interferes with his normal daily activities or ability to work, and the evidence does not support such a finding.  The mere fact that the Veteran prefers not to go to VA hospitals is not synonymous with interference with daily activities, and does not reflect severity of symptoms which warrant a rating in excess of 50 percent.. 

The Veteran has reported exaggerated anxiety, startle reflex, intrusive thoughts and recollections, and hyper vigilance.  (See 2006 private examination report, August 2007, November 2009, and November 2012 examination reports, and Board hearing transcript, page 17.)  However, the evidence does not reflect that such symptoms cause occupational and social impairment, with deficiencies in most areas.  

With regard to mental health treatment, the 2007, 2009, and 2012 VA examination reports all reflect that the Veteran had not had any mental health treatment during the rating period on appeal.  The private 2006 examination report reflects that the Veteran was receiving Topamax for years; however, the examiner, in the same report noted that the Topamax was for the Veteran's seizures.  The 2006 report further reflects that the Veteran had not received psychotherapy in the past year.  The Veteran testified at the 2014 Board hearing that he had not seen a psychiatrist, either VA or private, in five years or longer.  (See Board hearing transcript, page 24.).  He also stated that he is not taking medication or attending therapy for his PTSD.  He testified that he does not go to a Vet Center for counseling.  Thus, the Veteran has been able to have a hobby of day trading, maintain his marriage in a satisfactory manner, refrain from violence, be oriented, have fair or adequate insight and judgment, maintain personal hygiene, be capable of handling his finances, and not have hallucinations, delusions, or suicidal or homicidal ideation, all without the aid of mental health treatment.  Such evidence contradicts PTSD symptoms so severe as to warrant a rating in excess of 50 percent. 

The Board acknowledges that in the past, the Veteran has reportedly used marijuana several times a week to help him relax and settle down; however, the evidence also reflects that he stopped using it in 2012, approximately eight months prior to his 2012 VA examination.  Notably, after not using marijuana for eight months, the Veteran's PTSD symptoms warranted no more than a 30 percent rating according to the 2012 VA examiner.  

The Board also acknowledges that the Veteran has been unemployed since approximately 2002 or 2003; however, the evidence does not reflect that the Veteran's unemployment was caused by his PTSD.  The records reflect that he stopped working due to a work related cervical spine injury.  (See SSA records.)  In addition, the Veteran reported that while he was working, his PTSD symptoms of anger and irritability did not significantly impair his actual work performance.

The VA clinical records reflect that the Veteran has been oriented in all spheres, has normal speech with regard to rate and volume, has a spontaneous and abundant thought process, has goal directed and relevant continuity of thought, and has been alert, responsive, and cooperative.  His judgment has routinely been intact and his insight has been fair.  There have been no delusions, or feelings of unreality.  His abstract ability and concentration are good. (See 2007, 2009, and 2012 VA examination reports.)  

The private 2006 examiner found that the Veteran's orientation was within normal limits, his behavior was appropriate, there was no delusion history, and no hallucinations.  She noted abnormal speech, and that his affect and mood were abnormal with a slightly depressed mood and had a significant component of irritability and a sense of underlying anger.  The private 2006 examiner stated, in pertinent part, as follows:

He takes Topamax for his current seizure condition; this medication may be associated with memory/cognitive deficiencies which may exacerbate his concentration problems which would be expected to be present with the PTSD and which were noted on earlier exams.  The extent of his concentration and memory problems on mental status examinations seems to have progressed since his last complete psychiatric examination as documented by Dr. Abejuela in October, 2004.  Based on this, his ability to seek gainful employment would more likely than not be impaired. 

Notably, she stated that his ability was impaired and not precluded, and may be due, in part, to a nonservice-connected disability.  Later, in the same report, she stated that the Veteran is unable to establish and maintain effective work/school and social relationships because of anger and irritability, as well as cognitive difficulties at present.  However, she also stated that he has no difficulty understanding commands, and does not appear to pose a threat of persistent danger or injury to himself or others.  She also noted that the etiology of the Veteran's memory and concentrating abilities was unclear and could be due, in part, to seizures and seizure medication.  In addition, her assignment of a GAF score of 51 for moderate difficulty in social function contradicts her assessment that he cannot establish and maintain effective social relationships. 

The 2007 VA examiner opined that the Veteran's mental health condition would not preclude him from engaging in substantially gainful employment.

The 2009 VA examiner, the same clinician who provided the 2007 examination report, opined that the Veteran's PTSD symptomology is about the same as reported in 2007, and continues to be in the moderate range.

The 2012 VA examiner, who was also the 2007 and 2009 examiner, opined that the Veteran's level of occupational and social impairment is best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent, which is equivalent to a 30 percent disability rating.  The examiner also opined that the Veteran was capable of managing his own financial affairs.

The Board has also considered the Veteran's GAF scores.  He was assigned a GAF score of 51 by the private examiner in January 2006.  He was assigned a GAF score of 54 in 2007 and again in 2009.  In 2012, he was assigned a GAF score of 51.  The Veteran's GAF scores indicate that the Veteran has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  (See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).)  The Board finds that the Veteran's GAF scores do not reflect that the severity of his PTSD warrants a rating in excess of 50 percent.  

The Veteran's SSA records are prior to the rating period on appeal; nevertheless, the Board has considered the history of the Veteran's disability and whether the evidence supports a higher current evaluation.  The SSA records reflect that the Veteran had a primary diagnosis of disorders of the back and a secondary diagnosis of effective mood disorders.  The Veteran testified at a 2002 SSA hearing that he applied for SSA disability benefits due to back pain, neck pain, and seizures.  He noted that he took Zoloft on an as needed basis, but not daily, for depression.  He also reported fatigue and memory problems.  He was assigned a GAF of 64.  It was noted that his depression may cause difficulty understanding, remembering, and carrying out complex job instructions secondary to a loss of concentration.  The GAF score of 64 is indicative of only mild symptoms. 

In sum, the evidence reflects that the Veteran shares meal preparation, chores, and errands with his wife, and that typical daily activities include yard work, and spending time as a stock day trader.  He also goes shopping on occasion, although rarely, and socializes with his wife.  He has a few friends, albeit they live in another state, maintains minimal contact with his siblings, and has a satisfactory marriage of more than 20 years.  He has been able to continue to do these activities without benefit of PTSD treatment.  He has not had suicidal ideation, homicidal ideation, delusions, hallucinations, acts of violence, or neglect of personal hygiene.  He has been oriented, and had fair or adequate insight and judgment.  Such evidence is against a finding that the Veteran's PTSD symptoms cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or more severe disability.  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  The Board finds that the VA examination opinions are the most probative.  The examiner had the benefit of examining the Veteran on three occasions and following the progression or regression of his PTSD symptoms over a five year period.  

The Board has considered the examples in the rating criteria for a 100 percent evaluation and notes that the Veteran does not have persistent delusions or hallucinations, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or persistent danger of hurting self or others.  Although the 2006 private examiner opined that the ability to perform daily functions was impaired, the Board finds that the Veteran's overall disability picture due to PTSD does not reflect a severity which warrants a 100 percent rating.  The Board also finds that the Veteran's outbursts of anger do not rise to the level of grossly inappropriate behavior.  While outbursts of anger may be inappropriate, they have not been shown to be "grossly" inappropriate.  

The Board, and the examiners, have considered the Veteran's reported symptoms, whether or not they are in the rating criteria.  The Board has considered the Veteran's assigned GAF scores, the opinions of the clinicians, and the Veteran's symptoms as they relate to the General Formula for Mental Disorders.  The Board finds that the Veteran's symptoms, regardless of whether they are in the general formula, reflect a disability which is not severe enough to warrant a rating in excess of 50 percent.  Consequently, the Board finds that the currently assigned evaluation appropriately reflects the clinically established impairment experienced by the Veteran.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran is service connected for PTSD evaluated as 50 percent disabling, diabetes mellitus evaluated as 20 percent disabling, tinnitus evaluated as 10 percent disabling, peripheral neuropathy of the left lower extremity evaluated as 10 percent disabling, peripheral neuropathy of the right lower extremity evaluated as 10 percent disabling, erectile dysfunction evaluated as noncompensable, and right ear hearing loss evaluated as noncompensable, for a total disability rating of 60 percent from January 25, 2005 and 70 percent from October 10, 2006.  The Veteran's diabetes, erectile dysfunction, and peripheral neuropathy result from a common etiology; therefore, they are considered as one disability for purposes of TDIU.  Thus, the Veteran had one disability rated as 40 percent disabling from October 2006 and a combined rating of 70 percent from the same date. 

The Veteran has reported several different times between 1999 and 2003 as the date when he last worked.  SSA records note that he had not engaged in substantial gainful activity since April 1, 2003.  SSA records also reflect that the Veteran initially stopped working due to a nonservice-connected spine injury.  The mere fact that the Veteran has not sustained long-term employment in more than a decade is not synonymous with an inability to maintain substantial gainful employment at other occupations or that his lack of employment is due to his service-connected disabilities.  

The evidence reflects that the Veteran has an education level of over two years post high school, with an Associate's degree.  He has experience employed as a grocery store clerk/checker/stocker for more than three decades.  SSA records reflect that the Veteran was disabled as of April 2003 with a primary diagnosis of disorders of the back and a secondary diagnosis of effective for mood disorders.  In a statement dated in October 2006, the Veteran stated that he has not worked one day since his back injury on his last job six years earlier.   

In a statement dated in January 2007, the Veteran stated that PTSD has negatively impacted his life as an ongoing problem.  He stated his diabetes is well controlled with medication but he suffers from fatigue, muscle pain, joint pain, sleep disturbances, erectile dysfunction, peripheral neuropathy, hepatitis C, and brain seizures which are controlled but when they "rear their ugly head" they make a regular work schedule impractical.  The Veteran is not service-connected for, muscle pain, joint pain, hepatitis C, or brain seizures.  With regard to fatigue, the Board acknowledges that fatigue may be a symptom of diabetes; however, the Veteran's diabetes is noted to be well controlled.

A 2009 private examination report reflects that the Veteran reported that his ability to concentrate was affected by a non-service-connected back disability which causes pain, and extremely limits his ability to sleep a normal and restful night's sleep.  Non-service connected disabilities are not considered in determining whether the Veteran is entitled to TDIU. 

In his October 2009 VA Form 9, the Veteran stated, in pertinent part, as follows:

I would like to disagree with me being employable since I just finished a series off [sic] shots in my neck and back, bone spurs and arthritis [sic] mentaly [sic] and phsyicaly [sic] would be very difficult to be employed.  Not to mention the 12% to 14% unemployment rate in our state.

The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disabilities, not whether the Veteran can find employment. He is not service-connected for his neck and back, bone spurs, or arthritis.  The employment rate in his state is irrelevant.

In a statement dated in March 2011, the Veteran stated that he disagreed with the denial of TDIU because his memory is short and he has been seen by a kidney specialist, a urologist and an endocrinologist.  The Veteran is not service connected for his kidney or  hepatitis C.

In a January 2014 statement, the Veteran stated that TDIU should be granted because the pain in his back and lower legs prevents him from working.  Again, the Board notes that the Veteran is not service-connected for his back or a calf disability (As discussed in further detail below, the Veteran has reported lower leg (i.e. calf pain).  

With regard to PTSD, the Board has considered the pertinent mental health examination reports.  As noted above, the Board finds that the January 2006 private examiner's opinion is less probative than that of the VA examiner.  The August 2007 VA examination report reflects that the Veteran reported that he retired after an on-the-job injury.  He reported that while in the work setting he did have some anger and irritability but it did not significantly impair his actual work performance.  The examiner, after a full examination, opined that the Veteran's PTSD symptoms would not preclude employment or prevent the Veteran from engaging in substantially gainful employment should he so chose.  The examiner stated that "the veteran himself regards himself as being retired."  The 2009 examination report reflects that the Veteran's PTSD continued in the moderate range and was approximately the same as in 2007.  The November 2012 VA examination report reflects that the Veteran would have difficulty in adapting to stressful circumstance, to include work or a work-like setting, but also noted that the Veteran's GAF Score was 51 and that his symptoms would only cause an occasional decrease in work efficiently and intermittent periods of inability to perform occupational tasks, but would be generally functioning satisfactorily.  

The Board has also considered the Veteran's peripheral neuropathy and diabetes. 
An August 2007 VA examination report for peripheral neuropathy reflects that the Veteran reported ill-defined numbness in lower extremities which does not interfere with daily activities.  

A December 2009 VA clinical record reflects that the Veteran's diabetic foot examination revealed a normal sensory examination, normal monofilament test, and normal skin.  A December 2009 VA examination reflects that the Veteran's diabetes was treated with diet alone.  There were no diabetic skin abnormalities.  The Veteran's extremity examinations were normal, to include his pulses.  It was noted that there was no diagnosis of visual impairment.  

A January 2010 VA clinical record reflects that the Veteran's diabetes was controlled with diet.  An April 2010 VA examination report on diabetes mellitus reflects that the Veteran's diabetes was under good control, and does not affect his physical ability to engage in gainful employment.  

A June 2010 VA clinical record reflects evidence of developing sensory motor peripheral neuropathy of the left lower extremity and the beginning of sensory neuropathy of the right lower extremity. 

A September 2010 VA examination report reflects that the Veteran developed some numbness of his toes and soles of his feet, which then disappeared and was replaced with some pain in the same area.  The Veteran was able to walk with normal station and gait unassisted.  The Veteran also complained of calf pain; however, the examiner opined that it is less likely as that that the calve pains are due to his diabetes or peripheral neuropathy.  

The report reflects that the Veteran stated that his back would be his main problem that would not allow him to work.  The examiner opined that the Veteran's diabetes mellitus would not prevent him from working because it was well controlled without medication.  His peripheral neuropathy would not prevent him from working in a sedentary type of occupation in which he could be gainfully employed.  The examiner stated that it is his opinion that the Veteran does not have any service-connected condition which would prevent him from being gainfully employed, especially if it was in a sedentary type of occupation.

A December 2013 VA clinical record reflects that the Veteran's diabetic foot examination revealed a normal sensory examination, normal monofilament test, and normal skin.  The Veteran testified at the 2014 Board hearing that he was now taking medication, Metformin, for his diabetes.  He was not on any medication for his peripheral neuropathy. 

With regard to his right ear hearing loss and tinnitus, a February 2010 VA examiner stated that the Veteran's hearing loss and tinnitus in and of itself would not preclude the Veteran from being employed.  The examiner noted that an environment with reduced background noise may be beneficial.  

The Board has considered all of the Veteran's disabilities in combination, and finds that they are not of such severity as to prevent him from maintaining substantial gainful employment.  His diabetes and peripheral neuropathy symptoms have been shown to be mild as evidenced by his lack of ketoacidosis and hypoglycemia, lack of need for insulin, and lack of treatment for his peripheral neuropathy.  While it affects his toes and feet, it does not require treatment and it does not cause his calf pain.  (The Board notes that the Veteran has reported that this calf pain would prevent him from working).  His PTSD is moderate with no treatment.  His service-connected hearing loss is only in one ear and is not so severe as to warrant compensation or be unable to be treated with a hearing aid.  His tinnitus has not been shown to preclude employment.  

The preponderance of the evidence does not support the Veteran's contention that his service-connected disabilities, in combination or singly, are of such severity as to preclude his participation in substantial gainful employment.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

The appeal on the issue of entitlement to service connection for a seizure disability, to include symptoms of sleep disturbance, confusion, and feeling disconnected is dismissed.

The appeal on the issue of entitlement to an increased evaluation for diabetes mellitus, currently evaluated as 20 percent disabling is dismissed. 

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) currently evaluated as 50 percent disabling is denied.

Entitlement to total rating for compensation purposes based on individual unemployability (TDIU) is denied. 





______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


